Appeal Dismissed and Opinion Filed April 24, 2012




                                              In The
                                   (Court of Appeats
                          JJTi1tI Elistrirt of Texas at Dallas
                                       No. 05-12-00177-CR


                                 PANFILO SOTELO, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee


                        On Appeal from the 363rd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F11-56612-W


                               MEMORANDUM OPINION
                     Before Chief Justice Wright and Justices Bridges and Myers

       Appellant has filed a motion to dismiss the appeal. Appellant's counsel has approved the

motion. This Court GRANTS the motion and ORDERS that the appeal be DISMISSED and the

decision be certified below for observance. See TEX. R. APP. P. 42.2(a).



                                              PER CURIAM

Do Not Publish
TEX. R. APP. P. 47